UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4967


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DREW SHARREFF-EL, a/k/a Mack Ahizi,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00124-MOC-1)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Snow, THE SNOW LEGAL GROUP, PLLC, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Drew       Sharreff-El         pled       guilty      to     one     count       of

conspiracy to commit mortgage fraud, in violation of 18 U.S.C.

§ 371    (2006),       one    count    of       aggravated        identity      theft,       in

violation of 18 U.S.C. § 1028A (2006), and one count of money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i) (2006).

The district court, finding the plea knowingly and voluntarily

entered and supported by an adequate factual basis, accepted his

guilty plea and sentenced Sharreff-El to a total of 133 months

in prison.    Sharreff-El appeals, and we affirm.

            On     appeal,        Sharreff-El’s          counsel        filed     a        brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but questioning

whether the district court (1) erred in applying an enhancement

for     Sharreff-El’s        role     as    a       leader   or    organizer          in    the

conspiracy and (2) adequately explained Sharreff-El’s sentence.

In his pro se supplemental brief, Sharreff-El raises the same

issue regarding his leadership role and also questions whether

the district court erred in allowing the presentence report to

contain false statements regarding his citizenship and his legal

status in the United States.                    The Government has declined to

respond.

            First,      we    note    that      the    district        court    found       that

Sharreff-El      was    not   a     leader      or    organizer        pursuant   to        U.S.

                                                2
Sentencing Guidelines Manual (“USSG”) § 3B1.1(a) (2010), but a

manager or supervisor pursuant to USSG § 3B1.1(b), resulting in

a three-level, not a four-level enhancement.

            A three-level enhancement for an aggravating role in

the offense is authorized “[i]f the defendant was a manager or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants or was otherwise

extensive.”        USSG § 3B1.1(b).                This court has explained that

“the    aggravating         role       adjustment     is       appropriate         where    the

evidence       demonstrates            that    the    defendant             controlled      the

activities       of      other      participants          or    exercised          management

responsibility.”            United States v. Llamas, 599 F.3d 381, 390

(4th    Cir.     2010)      (internal         quotation        marks        omitted).       The

district       court’s      determination          that    a     defendant         played    an

aggravating       role      in    an    offense      is    a    factual        determination

reviewed for clear error.                 United States v. Thorson, 633 F.3d

312, 317 (4th Cir. 2011).

            Here, the district court found that Sharreff-El played

the role of a manager or supervisor during the transactions in

which he was involved.                 At sentencing, the Government presented

evidence that Sharreff-El assumed a supervisory role in these

transactions by directing the transfer of funds, placing calls

to     initiate       the        fraudulent        transactions,             and    providing

fraudulent       financial         information        needed           to     complete      the

                                               3
transactions.       In light of this evidence, we conclude that the

district court’s application of an aggravating role enhancement

was not clearly erroneous.

            Next,     counsel    challenges            as    inadequate          the    district

court’s explanation of the sentence.                    We review any sentence for

reasonableness under a deferential abuse-of-discretion standard.

Gall v. United States, 552 U.S. 38, 41 (2007).                                   A sentence is

procedurally       reasonable     if,       among       other          things,      the       court

sufficiently       explains     its    reasons         for    imposing           it.      United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                          While

every    sentence     requires        an    adequate          explanation,             when     the

district court imposes a sentence within the Guidelines range,

“the    explanation    need     not    be    elaborate            or    lengthy.”         United

States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010).                                        Our

review of the record leads us to conclude that the district

court provided an adequate explanation of Sharreff-El’s sentence

and    therefore    did   not    abuse      its     discretion              in   imposing      its

chosen sentence.

            In      accordance        with        Anders,              we    have       examined

Sharreff-El’s       pro   se     claims          and        the        entire      record      for

potentially meritorious issues and have found none.                                    We affirm

the judgment of the district court.

            This court requires that counsel inform Sharreff-El,

in writing, of his right to petition the Supreme Court of the

                                             4
United   States    for    further     review.       If    he   requests    that   a

petition be filed, but counsel believes that such a petition

would    be    frivolous,      then   counsel       may   move    to   withdraw.

Counsel’s motion must state that a copy thereof was served on

Sharreff-El.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument     would   not    aid   the   decisional

process.



                                                                          AFFIRMED




                                        5